 

SETTLEMENT AGREEMENT

 

This Settlement Agreement (the “Agreement”) dated as of October 11, 2018, is
entered into by and between NESTBUILDER.COM CORP. (the “Company”), and JSJ
Investments, Inc. (“the “Lender”; and the Lender together with the Company
collectively, jointly and severally, referred to herein as the “Parties” or
singularly a “Party”).

 

Whereas, RealBiz Media Group, Inc. (“RBIZ”) issued to the Lender an 8%
Convertible Promissory Note in the principal amount of $77,000.00 dated August
2, 2017 (as attached hereto as Exhibit A, the “Note”);

 

Whereas, RBIZ engaged in a transaction whereby the shares of common stock of its
subsidiary, the Company, owned by RBIZ, were spun off to the shareholders of
RBIZ (the “Spin Off”) at a ratio of one (1) share of common stock of the Company
for each 900 shares of common stock of RBIZ owned by such shareholder of RBIZ;

 

Whereas, pursuant to the Spin Off and the terms of the Note, the Lender is
entitled to receive shares of the Company issued to the Shareholders of RBIZ;

 

Whereas, as of the date hereof, the Company did not issue any shares of common
stock of the Company to the Lender;

 

WHEREAS, the Parties desire to settle the matters related directly and
indirectly to the Spin Off pursuant to the terms and conditions set forth in
this Agreement; and

 

NOW, THEREFORE, in consideration of the foregoing recitals and of the
conditions, covenants and agreements set forth below, the amount and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

 

1.            Incorporation of Recitals. The recitals set forth above are
incorporated into and made part of this Agreement, by this reference

 

2. Covenants of the Company:

 

  a. Issuance of Shares of common stock of the Company to Lender. On or by
October 16, 2018 (the “Deadline”), the Company shall issue and deliver or cause
to be issued and delivered to the Lender a total of 123,302 unrestricted shares
of common stock of the Company (the “Shares”) in the name of Lender; the Shares
shall be issued un-restricted and without a restrictive legend via electronic
transmission to the account of the Lender through the Deposit Withdrawal Agent
Commission system or DTC Direct Registration System (collectively, the
“Issuance”) as follows:

 

Name of DTC Prime Broker: ___________________

DTC #______

Account Name: _____________________________

Account Number: ___________________________

 

   

 

 

  b. Assurances. The Company shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the Lender
may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.



 

3. Representations and Covenants of Lender.

 

  a. The Lender hereby represents and warrants to the Company that neither the
Lender nor any of its affiliates is party to or has rights in any promissory
notes, agreements, instruments or documents (other than the Note and this
Agreement) giving rise to a right to acquire or receive common stock of the
Company in connection with the Spin-Off.         b. The Shares represent the
total number of shares of common stock of the Company that the Lender is
entitled to pursuant to the Spin Off and the terms of the Note with respect to
the Note.         c. If the Shares are received by Lender on or prior to the
Deadline, the Lender shall release the Company from any obligations to issue any
additional shares of common stock of the Company in connection with the Spin
Off, including without limitation with respect to the Note, and pursuant to
Section 4 hereof, release the Company from any and all claims with respect to
the Note. In addition, the Lender shall provide a legal opinion from its counsel
to the Company’s transfer agent opining that the Shares, upon issuance, may be
immediately sold, assigned or transferred by the Lender pursuant to the Spin
Off.

 

4. Mutual Releases.

 

  a. If the Shares are received by Lender on or prior to the Deadline , each of
the Parties hereby irrevocably releases the other Party, on behalf of
themselves, and all persons or entities claiming by, through or under them, and
their respective officers (including but not limited to Alex Aliksanyan with
respect to the Company), directors, heirs, successors and assigns, hereby fully,
completely and finally waive, release, remise, acquit, and forever discharge and
covenant not to sue the other Parties, as well as the other Parties’ respective
officers, directors, shareholders, trustees, parent companies, sister companies,
affiliates, subsidiaries, employers, attorneys, accountants, predecessors,
successors, insurers, representatives, and agents with respect to any and all
claims, demands, suits, manner of obligation, debt, liability, tort, covenant,
contract, or causes of action of any kind whatsoever, at law or in equity,
solely with respect to all claims and causes of action arising out of the Note
and the issuance of equity of the Company in connection with the Spin Off and
the Note.         b. The Parties warrant and represent that they have not
assigned or otherwise transferred any claim or cause of action released by this
Agreement.         c. The Parties specifically do not, however, waive or release
any claim that may arise for breach of this Agreement or a Party’s failure to
perform its obligations pursuant to this Agreement or gross negligence in
performing such obligations.

 

 2 

 

 

5. Non-Disparagement. Each of the Parties and its affiliates, officers and
directors agree not to make any critical, negative or disparaging remarks about
the other Party, or its affiliates, officers, directors and majority
shareholders.     6. Authority. The Parties represent and warrant that they
possess full authority to enter into this Agreement and to lawfully and
effectively release the opposing Party as set forth herein, free of any rights
of settlement, approval, subrogation, or other condition or impediment. This
undertaking includes specifically, without limitation, the representation and
warranty that no third party has now acquired or will acquire rights to present
or pursue any claims arising from or based upon the claims that have been
released herein.     7. Governing Law and Jurisdiction. The laws of the State of
New York shall apply to and control any interpretation, construction,
performance or enforcement of this Agreement. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state and county of Nassau. The parties to this Agreement hereby
irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. The Parties hereby
waive trial by jury.     8. Attorneys’ Fees and Costs for Breach. The prevailing
Party in any action to enforce or interpret this Agreement is entitled to
recover from the other Party its reasonable attorneys’ fees.     9.
Modification. No oral agreement, statement, promise, undertaking, understanding,
arrangement, act or omission of any Party, occurring subsequent to the date
hereof may be deemed an amendment or modification of this Agreement unless
reduced to writing and signed by the Parties hereto or their respective
successors or assigns.     10. Severability. The Parties agree that if, for any
reason, a provision of this Agreement is held unenforceable by any court of
competent jurisdiction, this Agreement shall be automatically conformed to the
law, and otherwise this Agreement shall continue in full force and effect.    
11. Counterparts. This Agreement may be executed in several counterparts and all
counterparts so executed shall constitute one agreement binding on all Parties
hereto, notwithstanding that all the Parties are not signatories to the original
or the same counterpart. Facsimile signatures shall be accepted the same as an
original signature. A photocopy of this Agreement may be used in any action
brought to enforce or construe this Agreement.     12. No Waiver. No failure to
exercise and no delay in exercising any right, power or remedy under this
Agreement shall impair any right, power or remedy which any Party may have, nor
shall any such delay be construed to be a waiver of any such rights, powers or
remedies or an acquiescence in any breach or default under this Agreement, nor
shall any waiver of any breach or default of any Party be deemed a waiver of any
default or breach subsequently arising.

 

 3 

 

 

13. Entire Agreement; Amendments. This Agreement and the instruments referenced
herein contain the entire understanding of the Parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Lender makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the Lender.     14. Expenses and Fees. If the transactions
contemplated hereby are consummated, all fees and expenses incurred in
connection with the negotiation and execution of this Agreement, including all
legal, accounting, financial advisory, consulting and all other fees and
expenses of third parties incurred by a party in connection with the negotiation
and effectuation of the terms and conditions of this Agreement and the
transactions contemplated hereby (“Third-Party Expenses”), shall be the
obligation of the Lender; provided, however, that the Lender shall not be
obligated to pay Nestbuilder’s expenses and fees in excess of $1,000.

 

[Signature Page Follows]

 

 4 

 

 

IN WITNESS WHEREOF, the undersigned Parties have caused this Agreement to be
duly executed as of the date first above written.

 

  NESTBUILDER.COM CORP.         BY:     Name: Alex Aliksanyan   Title: President
        JSJ Investments, Inc.       : BY     Name:     Title:                  
Email:  

 

[SIGNATURE PAGE TO SETTLEMENT AGREEMENT]

 



 5 

 

 




Exhibit A

Note

 

(see attached)

 

 6 

 

 

